DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 9/24/2020 has been entered.
Claim 1 has been amended.
Claims 7-8, 13, and 16-21 have been cancelled.
Claims 14-15 have been withdrawn from consideration.

Response to Arguments
The 112 rejection has been withdrawn in view of applicant’s amendment.
Applicant remarked that Holm does not disclose a wound dressing having dual adhesive system.  In response, Holm’s wound dressing (10) provides dual adhesive system, first adhesive (44) and second adhesive (28).  At least for the dual adhesives (44, 28), the Holm reference remains and is applied as presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Holm (U.S. Patent Application Publication No. US 2014/0378923 A1) in view of Corley (U.S. Patent Application Publication No. US 2013/0116645 A1), evidenced by Nagashima (WO 2015/151613), and further in view of Shulman (U.S. Patent No. 9,452,088), evidenced by Stachnik (U.S. Patent Application Publication No. US 2010/0098942).
	Regarding claims 1-3 and 9, Figures 1-4 in Holm discloses applicant’s claimed 
wound dressing (10) comprising:
an absorbent pad (20) having a first major face (22, skin-contact surface) comprised of absorbent material (paragraph 0020) and configured for wound contact (surface 22 faces wound), and 
a second major face (23) opposed to the first major face (22); and
a backing layer (40) bonded to the second major face (23) of the pad (20); 
wherein the pad (20) and the backing layer (40) are sized such that the backing layer (40) extends beyond the periphery of the pad (20), thereby defining a margin (46);
	wherein the margin (46) of the backing layer (40) is provided with a first adhesive (44) for adhering the backing layer (40) to skin (12); and
wherein a layer of second, adhesive (28) is provided on, and in direct contact with, the first major face (22) of the pad (20) for adhering the pad (20) to a wound (12).
Holm does not disclose said layer of second adhesive (28) being configured to allow passage of exudate from the wound (12) to the absorbent pad (20), wherein the second adhesive (28) is from silicone-based adhesives (claims 2 & 3) and the second adhesive has a peel strength of 0.1-1.0 N/2.5cm, which equates to 0.04-0.4 N/cm (claim 1).
However, Figure 1c in Corley teaches an analogous bandage comprising an absorbent layer (12), a layer of adhesive (16a) provided on, and in direct contact with, the skin-contact surface of the pad (12), paragraph 0035 in Corley describes the layer of adhesive (16a) is patterned such that there are portion(s) on the absorbent layer (12) is free of adhesive and paragraph 0034 teaches adhesive is of silicone material) and the silicone adhesive has a peel strength between 0.005 N/cm to 1.0 N/cm), which range encompasses applicant’s claimed peel strength range, evidenced by Nagashima of WO2015/151613 (see abstract).
 One of ordinary skill in the art would have recognized that Holm and Corley are directed to wound dressing bandages for purposes of absorbing bodily exudates from the wound.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Holm’s adhesive layer (28), such that it is patterned resulting in portion(s) of the absorbent pad (20) results in free of adhesive (28), taught by Corley, as such adhesive-free feature on the absorbent pad (20) facilitate fluid uptake therethrough and into the absorbent pad (20), see paragraph 0035 in Corley reference, for purposes of speeding up healing and to prevent bacterial infection.
The combination of Holm/Corley, presented above, does not disclose the first adhesive (44) is from acrylic-based adhesives, and the first adhesive (44) has a peel strength of 3.0 to 7.0 N/2.5cm, which equates to 1.2 to 2.8 N/cm (claim 1 & 9).

Therefore it would have been obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to substitute Shuman’s acrylic-based adhesive for Holm/Corley’s first adhesive (44) as acrylic-based adhesive is known for being tenacious and gentle in skin applications.
Regarding claim 4, Holm/Corley/Shulman combination, presented above, discloses applicant’s claimed wound dressing comprising all features as recited in these claims, wherein the layer of second adhesive is a discontinuous layer (Figure 1c in Corley illustrates the adhesive 16a is a discontinuous layer, as being interrupted in spaced apart from each other).
	Regarding claim 5, Holm/Corley/Shulman combination, presented above, discloses applicant’s claimed wound dressing comprising all features as recited in these claims, wherein the discontinuous layer of second adhesive (Corley teaching) has an open area (Figure 1c in Corley illustrates the adhesive 16a being spaced from each other, such spaced part deems to correspond on claimed limitation open area).
	The combination does not disclose the open area of greater than 50%.
Figure 1c in Corley illustrates the adhesive 16a being spaced from each other, such spaced part deems to correspond on claimed limitation open area.
It would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Holm/Corley wound dressing to such that the open area located in spaced-
Regarding claim 6, Holm/Corley/Shulman combination, presented above, discloses applicant’s claimed wound dressing comprising all features as recited in these claims, wherein the layer of second, adhesive (28, Holm) is printed onto the first major face of the pad (20, Figures 3-4 in Holm illustrates layer of second adhesive 28, modified by Corley teaching adhesive, is coated onto the first major face of pad  20, coated is interpreted to correspond to claimed printed, such interpretation is consistent with applicant’s originally-filed disclosure on page 5 lines 14-15).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Holm (U.S. Patent Application Publication No. US 2014/0378923 A1)/Corley (U.S. Patent Application Publication No. US 2013/0116645 A1)/Shulman (U.S. Patent No. 9,452,088), in view of Montulet (U.S. Patent Application Publication No. US 2015/0133844 A1).
Regarding claims 10-11, the Holm/Corley/Shulman combination, presented above in claim 1, discloses applicant’s claimed wound dressing comprising all features as recited, including the first major face (22) of the pad (20).
The combination does not disclose the first major face of the pad is provided with an antimicrobial agent of silver compounds.
	However, paragraph 0067 in Montulet teaches the absorbent pad (45) of bandage (40) contains antimicrobials such as silver sulfadiazine.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holm (U.S. Patent Application Publication No. US 2014/0378923 A1)/Corley (U.S. Patent Application Publication No. US 2013/0116645 A1)/Shulman (U.S. Patent No. 9,452,088), in view of Sambasivam (WO 2016/108041 A1).
Regarding claim 12, the Holm/Corley/Shuman combination, presented above in claim 1, discloses applicant’s claimed wound dressing comprising all features as recited, including the first major face (22) of the pad (20).
The combination does not disclose the first major face of the pad is provided with an anti-biofilm agent.
	However, Sambasivan discloses antibiofilm compositions related to wound devices (Technical Field section, page 1), second paragraph in page 7 discloses an aspect of Sambasivan’s invention is to apply antibiofilm composition to an article and the attach the article to wound.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of applicant’s claimed invention to apply Sambisivan’s antibiofilm onto Holm/Corley/Shuman’s first major face of the pad, as in the presence of biofilms microbes is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786